Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 5 is interpreted such that the “bead” is read to mean a bulbous portion that is made in piece with the corresponding arm of the balance-spring stud.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 recites “upsetting” which does not define a specific step to be performed, because there is no noun associated with the verb, i.e. what is upset.  The claim implies a technical meaning to the term as though those skilled in the art understand its 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the free end".  There is insufficient antecedent basis for this limitation in the claim, it should instead state “a free end”.  
Claim 5 recites the limitation "the corresponding arm".  There is insufficient antecedent basis for this limitation in the claim, it should instead state “the corresponding first arm or the corresponding second arm”.  
Claim 7 recites the limitation "the free end of the first and second arms" in line 8, “the free end” in line 5, and “the outside” in line 6.  There is insufficient antecedent basis for this limitation in the claim, it should instead state “a free end of the first and second arms”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hormec SA (FR 2352332 A1).
Regarding Claim 1, Hormec SA discloses a balance-spring stud for fixing, with a spot of glue (col. 3 lines 20-22), a free end of a last turn on the outside of a spiral spring for a timepiece movement [4], wherein said balance-spring stud comprises a base that lies in a plane [6],  a first arm and a second arm that extend from the plane being free at their end opposite to the base [2] (fig. 1), wherein the first and second arms are separated from one another by a gap [5] (fig. 2) wherein the free end of the last turn on the outside of the spiral spring that is trapped in a hardened spot of glue is housed (col. 2 lines 27-29), at least one of the first and second arms being provided with a stop means [3] arranged to prevent the spot of hardened glue wherein the free end of the last turn on the outside of the spiral spring is trapped from being released from the gap wherein said spot of hardened glue is housed when said spot of hardened glue no longer adheres to the balance-spring stud (figs.1 and 2).  
The glue liquefies and flows into slot 5 and holes 3 (col. 3 lines 20-22), thereby forming stopping means for the spot of glue once hardened from escaping the slot 5 as 

    PNG
    media_image1.png
    301
    414
    media_image1.png
    Greyscale

Hormec SA fig. 1 and fig. 2
Regarding Claim 2, Hormec SA discloses a balance-spring stud in which at least one of the first and second arms is pierced right through with a hole [3] (figs. 1 and 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 20170248918 A1) in view of Kienzle (FR 2051170 A5).
Regarding Claim 3,  Christian discloses a balance-spring stud [Christian 14] for fixing, with a spot of glue [Christian 66], a free end of a last turn on the outside of a spiral spring for a timepiece movement [Christian 12] (Christian par. 0044), wherein said balance-spring stud comprises a base that lies in a plane [base of groove 70], a first arm and a second arm that extend from the plane being free at their end opposite to the base (arms of stud 14 shown in Christian Fig. 2A), wherein the first and second arms are separated from one another by a gap [Christian 70] wherein the free end of the last turn on the outside of the spiral spring that is trapped in a hardened spot of glue is housed (Christian par. 0043)  However, while the shapes of the arms of the balance spring stud as displayed by Christian fig. 2A appear curved to form recesses which would operate as a stopping means for the hardened glue from being released, it is not explicitly stated or provided for in the disclosure.  Thus, Christian does not disclose a stopping means arranged to prevent the spot of hardened glue from being released from the gap wherein it is housed. 

    PNG
    media_image2.png
    270
    485
    media_image2.png
    Greyscale

Christian Fig. 2A
Kienzle discloses a stopping means [Kienzle 5] for anchoring the end of a spiral spring arranged to prevent a spot of hardened glue from being released from a gap [Kienzle 12] housing the hardened glue and the balance spring [Kienzle 1] wherein sides comprise a groove [Kienzle 10] (Kienzle fig. 3) that lie in planes that form angles with the base (there is an angle between the groove and the base of the bore of Kienzle) and which delimits a hook forming a support surface that holds the spot of hardened glue as small sheet 5 fits into the groove 10 and by protruding into the channel acts as a support surface/hook preventing the hardened glue from escaping.   In applying Kienzle to Christian, as there are two sides of the channel of Kienzle one of ordinary skill in the art would understand to apply the groove 10 and small sheet 5 within one or both of the arms of Christian and doing so would results in the groove being some distance from the free end of the as the groove could not be outside the free end and therefore must be within the free at least at some distance.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christian, in light of the problem identified in the prior art by applicant in which the hardened glue had a tendency to become disconnected from the stud, with the stopping means of Kienzle given its disclosure in preventing the glue from coming out the hold of the stud in the direction of the effective side of the oscillating spring in order to both give the spring a clearly defined fixing point and allow the spring to take its place feely and without tension (Kienzle col. 1 lines 19-24). 

    PNG
    media_image3.png
    143
    112
    media_image3.png
    Greyscale

Kienzle Fig. 3
Regarding Claim 4, Christian discloses a balance-spring stud [Christian 14] for fixing, with a spot of glue [Christian 66], a free end of a last turn on the outside of a spiral spring for a timepiece movement [Christian 12] (Christian par. 0044), wherein said balance-spring stud comprises a base that lies in a plane [base of groove 70], a first arm and a second arm that extend from the plane being free at their end opposite to the base (arms of stud 14 shown in Christian Fig. 2A), wherein the first and second arms are separated from one another by a gap [Christian 70] wherein the free end of the last turn on the outside of the spiral spring that is trapped in a hardened spot of glue is housed (Christian par. 0043)  However, while the shapes of the arms of the balance spring stud as displayed by Christian fig. 2A appear curved to form recesses which would operate as a stopping means for the hardened glue from being released, it is not explicitly stated or provided for in the disclosure.  Thus, Christian does not disclose a stopping means arranged to prevent the spot of hardened glue from being released from the gap wherein it is housed.  
Kienzle discloses a stopping means [5] for anchoring the end of a spiral spring arranged to prevent a spot of hardened glue from being released from a gap [12] housing the hardened glue and the balance spring [1] (Kienzle fig. 3), wherein the stop means projects in the gap (Kienzle col. 2 lines 17-18, the glue introduced into the channel 12 cannot escape through the narrow space between spring 1 and the small sheet 5).

    PNG
    media_image3.png
    143
    112
    media_image3.png
    Greyscale

Kienzle Fig. 3
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christian, in light of the problem identified in the prior art by applicant in which the hardened glue had a tendency to become disconnected from the stud, with the stopping means of Kienzle given its disclosure in preventing the glue from coming out the hold of the stud in the direction of the effective side of the oscillating spring in order to both give the spring a clearly defined fixing point and allow the spring to take its place feely and without tension (Kienzle col. 1 lines 19-24).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 5, while prior art shows a stop means that projects in the gap receiving the spot of hardened glue and could be considered bead, no prior art discloses at least one bead that is made in one piece with a corresponding arm to act as the stop means.  

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stranczl et al. (US 20170017204 A1) discloses a balance spring stud comprising an outer coil and an end plate of a larger section than the outer coil, the end plate loosely arranged within the stud and immobilized by a layer of adhesive covering.  
Pedat (CH 622149 A) discloses a stud in which a slot between two arms is configured to receive glue and a hairspring penetrates the stud through a diametral slot through a radial hole, in which the glue fills both the diametral slot and the hole.  Through this disclosure, claims 1 and 2 could be rejected.   
Giger (US 3842592 A) discloses a hairspring stud with a groove that enables fixing of the hairspring via a bore for receiving glue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 7:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833